 In the Matter of CLEVELAND PLASTICS, INC., EMPLOYERandLOCAL,217, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. 0., PETI-TIONERCase No. 8-RC-320.-Decided January 31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employeris anOhio corporation with its principal officeand plant located in Cleveland, Ohio. It is engaged in the manufac-ture of plastic wall tiles and, since October 1948, in the manufactureof plastic refrigerator parts.It contemplates the purchase of addi-tional equipment and the expanded production of refrigerator parts.Since its organization in January 1948, the Employer has purchasedraw material known as polystyrene in the amount of approximately$10,000 each month, all of which is shipped to it from points outside theState of Ohio.The grosssales of itsfinished products have averagedfrom $14,000 to $15,000 a month, with 80 percent of its production beingin wall tiles and the remainder in refrigerator parts. Its entire pro-duction of refrigerator parts is sold to the Westinghouse Electric Cor-poration at Mansfield, Ohio, which plant has been found by the Boardto be engaged in commerce within the meaning of the Act.'The Em-ployer's entire production of wall tiles is sold to two wholesale dis-tributing firms located in Cleveland and Akron, Ohio.The record*Reynolds,Murdock, and Gray.1SeeMatter of Westinghouse Electric and Manufacturing Company,24 N. L. It. B. 601;42 N. L.R B. 417. We take judicial notice of the change in the corporate name of West-inghouse Electric&Manufacturing Company to Westinghouse Electric Corporation.81 N. L. R. B., No. 68.402 CLEVELAND PLASTICS, INC.403indicates that the wall tiles find their principal use in building con-struction.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the Act .22.The Petitioner is a labor organization claiming to representemployees of the Employer.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenanceemployees excluding office and clerical employees, professional em-ployees, guards, and supervisors, as defined in the Act.The partiesare in substantial agreement as to the unit sought except that the Peti-tioner would exclude and the Employer include certain part-timeemployees.3The record shows that of these part-time employees, two 4 havefull-time employment elsewhere. In their part-time employmentthey have averaged approximately 50 hours of work a month during3months of employment.They have no regular work schedule.They are offered employment only when the Employer has certaintileswhich require special packing, or when a regular employee istemporarily absent.The acceptance of this part-time employmentis subject to the demands of their regular employment.A thirdpart-time employee 5 has, because of poor health, worked at irregularintervals only a total of 48 hours in 2 months and is subject to callunder the same circumstances as are the other part-time employees.A fourth part-time employee 6 works regularly almost a full-timeschedule and has expectations of regular full-time employment.'Because of the casual nature of their employment and the secondarycall upon the individual's time, we shall exclude from the unit allpart-time employees without regular work schedules 8However, weshall include therein D. H. Marcy and all regular part-time em-ployees.9We find that all production and maintenance employees of theEmployer at its Cleveland, Ohio, plant, including regular part-time2 See,Matter of Btnns Passaic Iron & Brass Foundry, 77N. L.R. B. 380.See alsoMatter of Akron Brick & Block Company,79 N. L. R. B 1253.The part-time employees are M. Kornaker, K. Krivos, V. O'Malia, and D. H. Marcy.M Kornaker and K. Krivos.V. O'Malia.6D. H. Marcy. This employee is considered a part-time employee becausehe was origi-nally employed by the Employer as a salesman and because he still devotesa few hoursof his own time each week to sales activities on behalf of the Employer.'The Petitioner during the course of the hearing indicated that it hadno real objectionto including D H. Marcy in the requested unit8 SeeMatter of W C Nabors Company,79 N. L. R B. 409Matterof American Lawn Mower Company,79 N. L. R. B. 367.829595-50-vol 81-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees," but excluding part-time employees without regular workschedules,11 office and clerical employees, professional employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by Local 217, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, C. 1. 0.10Among employees in this category is employee D. H. Marcy.11Among employees in this category are employeesM. Kornaker,K. KrIvos, and V.O'Malia.